Case 2:20-cv-00167-AWA-DEM Document 16 Filed 07/02/20 Page 1 of 3 PageID# 64



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

JOE LEE FULGHAM, (#170034)

               Petitioner,

v.                                                     CIVIL ACTION NO. 2:20cv167

ROBERT F. McDONNELL, et al.,

               Respondents.

                                       DISMISSAL ORDER

       This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2254.

Petitioner Joe Lee Fulgham is a frequent filer of habeas actions pursuant to 28 U.S.C. § 2254

and § 2241 in this Court; this petition again challenges his involuntary civil commitment as a

sexually violent predator under Virginia Code § 37.2-900. As with his earlier submissions,

Petitioner fails to allege any facts which would permit the Court to find that Petitioner has exhausted

his claims. “Exhaustion is a matter of comity to the state courts and failure to exhaust requires

dismissal from federal court so that a petitioner may present his claims to a state court.” Sparrow v.

Director, 439 F. Supp. 2d 584, 587 (E.D. Va. 2006).

       The matter was referred to a United States Magistrate Judge for report and recommendation

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the

United States District Court for the Eastern District of Virginia. The Report and Recommendation

(ECF No. 13) was entered May 28, 2020, and recommends dismissal of the petition without

prejudice to his right to present his claims at a later date after he has exhausted his state court

remedies. Petitioner was advised of his right to file written objections to the findings and


                                                  1
Case 2:20-cv-00167-AWA-DEM Document 16 Filed 07/02/20 Page 2 of 3 PageID# 65



recommendations made by the Magistrate Judge. The Court received submissions from Petitioner

(ECF Nos. 14, 15), and these have been construed as Objections to the Report and Recommendation.

       This Court, having reviewed the record and examined the objections filed by Petitioner to the

Report and Recommendation, and having made de novo findings with respect to the portions

objected to, adopts and approves the findings and recommendations set forth in the Report and

Recommendation entered May 28, 2020. It is, therefore, ORDERED that Petitioner’s petition be

DENIED and DISMISSED without prejudice.

       Finding that the basis for dismissal of Petitioner’s § 2254 petition is not debatable, and

alternatively finding that Petitioner has not made a “substantial showing of the denial of a

constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules Gov.

§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335–38 (2003); Slack v.

McDaniel, 529 U.S. 473, 483–85 (2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days from

the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510.




                                                 2
Case 2:20-cv-00167-AWA-DEM Document 16 Filed 07/02/20 Page 3 of 3 PageID# 66



       The Clerk is directed to please mail a copy of this Dismissal Order to Petitioner Joe Lee

Fulgham. A copy of the Dismissal Order shall also be served on the Respondent and the Attorney

General by CM/ECF pursuant to their Agreement on Acceptance of Service with the Court.



                                                          /s/
                                               Arenda L. Wright Allen
                                             United States District Judge

Norfolk, Virginia
July 2, 2020




                                               3
